This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1595

                                 In re the Marriage of:

                           William David Wilder, petitioner,
                                     Appellant,

                                          vs.

                                  Michelle R. Wilder,
                                     Respondent.

                                Filed August 29, 2016
                                      Affirmed
                                    Reilly, Judge

                             Carver County District Court
                               File No. 10-FA-13-380

William D. Wilder, Excelsior, Minnesota (pro se appellant)

Dennis B. Johnson, Elizabeth C. Henry, Gary K. Luloff, Chestnut Cambronne PA,
Minneapolis, Minnesota (for respondent)

      Considered and decided by Bjorkman, Presiding Judge; Reilly, Judge; and

Klaphake, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

REILLY, Judge

       In this appeal from the denial of his motion to reduce his child support and spousal

maintenance obligations, appellant argues that the district court improperly (1) attributed

income to him after he lost his job; (2) treated certain assets as income rather than as

property; (3) overestimated the value of the disputed assets available to appellant; and

(4) miscalculated appellant’s child support obligation. We affirm.

                                         FACTS

       Appellant-husband William David Wilder and respondent-wife Michelle R. Wilder

were married in April 1995. The district court dissolved the parties’ marriage in May 2014,

pursuant to a stipulated judgment and decree. The parties have two children together,

M.W. and Z.W., who were respectively 17 and 12 years old at the time of dissolution. The

parties agreed to joint legal and joint physical custody of their children. Appellant earned

a gross monthly income of $20,652 at the time of dissolution. Respondent was not

employed. For the purposes of calculating child support, the parties’ combined gross

monthly income was $20,652, with appellant’s share of that amount calculated at 71% and

respondent’s share of the amount calculated at 29%. The stipulated judgment and decree

incorporated a parenting time expense adjustment of 10-45%, with appellant’s basic child

support obligation set at $1,704 per month and continuing until the age of majority. The

district court also awarded respondent $6,000 in permanent monthly spousal maintenance

from February 1, 2014, until Z.W. graduates from high school, and $4,000 per month

following Z.W.’s high school graduation.


                                             2
       In addition, the judgment and decree stipulated that appellant was entitled to receive

a retention bonus associated with the sale of appellant’s employer, as well as potential

future payments from an incentive compensation agreement (the incentive bonuses). The

judgment and decree provided that the parties would “equally share, with each receiving

50% of the net proceeds” of the initial incentive payment, and respondent would be entitled

to receive 15% of the gross amount of any prospective incentive bonuses.

       In August 2014, appellant was laid off from his job and received six months’

severance pay through February 15, 2015. A month later, M.W. began living with

appellant on a full-time basis. Appellant sought a modification of his child support and

spousal maintenance obligations. The district court denied appellant’s request to modify

the permanent spousal maintenance obligation, finding that appellant earned $552,842.39

in 2014. The district court reasoned that this amount “is over twice the amount the parties

stipulated [appellant] earned in gross income” in the judgment and decree.1 Based upon

these findings, the district court determined that appellant “has sufficient means to continue

to make his spousal maintenance obligation through at least the August 2015 payment.”

The district court partially granted appellant’s request to modify child support for M.W.

but did not alter appellant’s ongoing child support obligation for Z.W.




1
 The parties stipulated that appellant earned $247,824 in wages for the year, or $20,652 per
month. Appellant received severance pay of $287,499.96 between August 2014 and
February 2015. The district court found that appellant’s severance pay of $287,499.96,
amortized over 12 months, equaled $23,958 per month for the period of August 2014 to
August 2015.

                                              3
       Appellant moved for an amended order to temporarily suspend his spousal

maintenance payments and reduce his child support obligation to zero until he found new

employment. The district court denied the motion, stating that it “made extensive findings

and conclusions [in its prior order] based upon the evidence provided,” and appellant “has

presented no new evidence or law” and was instead “simply re-hashing old arguments that

the Court has already considered and will not re-consider.” The district court declined to

modify appellant’s spousal maintenance obligation because “although there was a

substantial change in circumstances in that [appellant] lost his job, that change in

circumstances did [not] make [appellant’s] spousal maintenance (and child support

obligation) unreasonable and unfair.” This appeal follows.

                                     DECISION

                                             I.

       Appellant argues the district court abused its discretion by partially denying his

request to modify spousal maintenance and child support obligations. An appellate court

reviews a district court’s decision regarding whether to modify an existing spousal

maintenance obligation for an abuse of discretion. Hemmingsen v. Hemmingsen, 767

N.W.2d 711, 716 (Minn. App. 2009), review granted (Minn. Sept. 29, 2009) and appeal

dismissed (Minn. Feb. 1, 2010). A district court’s decision regarding whether to modify

child support obligations is also reviewed for an abuse of discretion. Moylan v. Moylan,

384 N.W.2d 859, 864 (Minn. 1986). A district court abuses its discretion if the decision is

based on an erroneous application of the law, is based on findings of fact that are

unsupported by the record, or results in a resolution that is contrary to logic and the facts


                                             4
on record. See Dobrin v. Dobrin, 569 N.W.2d 199, 202 (Minn. 1997). We view the

evidence in the light most favorable to the district court’s findings.          Vangsness v.

Vangsness, 607 N.W.2d 468, 474 (Minn. App. 2000).

       Appellant claims the district court misapplied Minn. Stat. § 518A.39, subd. 2(a)

(2014), which provides that spousal maintenance and child support obligations may be

modified “upon a showing of one or more of the following, any of which makes the terms

unreasonable and unfair: (1) substantially increased or decreased gross income of an

obligor or obligee; [or] (2) substantially increased or decreased need of an obligor or

obligee.” On a motion to modify maintenance, the district court applies the factors

articulated under section 518.552 that exist at the time of the motion. Id., subd. 2(d) (2014).

One of the factors identified in section 518.552 is “the ability of the spouse from whom

maintenance is sought to meet needs while meeting those of the spouse seeking

maintenance.” Minn. Stat. § 518.552, subd. 2(g) (2014). Appellant argues that because he

was laid off and his monthly income was reduced to zero, the district court erred by

determining that there was not a decrease in his income from February 2015 to August

2015. Appellant therefore contends that the district court abused its discretion by not

properly considering the section 518.552 factors “at the time of the motion,” as required

by section 518A.39, subdivision 2(d).

       The district court determined that “although there was a substantial change in

circumstances in that [appellant] lost his job, that change in circumstances did [not] make

[his] spousal maintenance (and child support obligation) unreasonable and unfair.” The

record establishes that appellant earned $247,824 for the year. Appellant received six


                                              5
months’ of severance pay between August 2014 and February 2015 in the amount of

$287,499.96. In total, appellant earned $552,842.39 in taxable wages from all sources in

2014.    Based upon these findings, the district court determined that appellant had

“sufficient means to continue to make his spousal maintenance obligation.” Sufficient facts

in the record support these findings.

        Appellant, as the party seeking to modify the award, bears the burden of

demonstrating both a substantial change in circumstances and that the change renders the

current maintenance amount both unreasonable and unfair. See Beck v. Kaplan, 566

N.W.2d 723, 726 (Minn. 1997). Because the record supports the district court’s factual

findings, and because those findings support the district court’s determination that

appellant’s maintenance and support obligations are not currently unreasonable and unfair,

appellant has not shown a prerequisite for modification of his obligations; the district court

did not abuse its discretion in denying appellant’s motion to modify.

                                              II.

        Regarding spousal maintenance, appellant argues the district court improperly

characterized his incentive bonuses as income and thereby altered the property distribution

in the judgment and decree. See Lee v. Lee, 775 N.W.2d 631, 635 n.5 (Minn. 2009)

(discussing the difference between property and income in the maintenance context). We

disagree. Appellant’s argument does not distinguish between incentive bonuses which

were received before judgment was entered, and incentive bonuses he was scheduled to

receive thereafter. While the judgment did not treat the already-received incentive bonuses

as property, our review of the district court’s order demonstrates that, to the extent the order


                                               6
included appellant’s incentive bonuses as income, it included only the incentive bonuses

he had yet to receive. Therefore, we reject (a) appellant’s argument that the order denying

his motion to modify maintenance improperly included in his income for maintenance

purposes incentive bonuses previously awarded as property in the judgment; and (b) his

associated conclusion that doing so improperly altered the parties’ property division.

       “Maintenance” is “an award made in a dissolution or legal separation proceeding of

payments from the future income or earnings of one spouse for the support and

maintenance of the other.” Minn. Stat. § 518.003, subd. 3a (2014). Income, for purposes

of maintenance, is “any form of periodic payment to an individual[.]” Minn. Stat.

§ 518A.29(a) (2014); Lee, 775 N.W.2d at 635 n.5. Gross income includes any form of

periodic payment to an individual, including dependable bonuses. See Duffney v. Duffney,

625 N.W.2d 839, 843 (Minn. App. 2001) (“Generally, if a payment is periodic, it is

income.”); McCulloch v. McCulloch, 435 N.W.2d 564, 566 (Minn. App. 1989) (noting that

dependable sources of income may properly be included in an income calculation).

       Here, appellant became conditionally entitled to incentive and retention bonuses.

Not only did appellant in fact receive those amounts, they were not previously divided as

property in the dissolution judgment. Moreover, those payments, when aggregated with

his other income, exceeded his stipulated income in the judgment and decree. Therefore,

we discern no error in the district court’s inclusion of appellant’s incentive bonuses as

income for purposes of maintenance in its denial of appellant’s modification request.2


2
  The district court specifically stated that appellant could bring a new motion for relief
from his spousal maintenance obligation beginning in September 2015.

                                             7
                                            III.

       Appellant argues the district court abused its discretion by assuming that his

incentive bonuses and severance pay had “the same or similar purchasing power suitable

for meeting [the] requirements for spousal maintenance and child support.” Appellant

claims the district court did not take into account expenses he incurred related to

refinancing his home, paying off his car, settling his legal debts, and purchasing household

goods. On appeal, we defer to the district court’s credibility determinations and will set

aside findings of fact only if they are clearly erroneous. Sefkow v. Sefkow, 427 N.W.2d

203, 210 (Minn. 1988).

       Appellant’s argument is not persuasive. The district court did not find credible

appellant’s assertion that he was in financial distress. On appeal from a district court’s

spousal maintenance decision, we view the evidence in the light most favorable to the

district court’s findings and defer to its credibility determinations. Cf. Vangsness, 607

N.W.2d at 474 (reviewing child custody decision). Moreover, the fact that “the record

might support findings other than those made by the [district] court does not show that the

court’s findings are defective.” Id. In this case, the district court doubted appellant’s

credibility regarding his income. The district court found that appellant “earned more than

enough money . . . to make his support payments,” that his support obligations were

“decidedly reasonable and fair,” and that “[n]othing has changed in that regard.” The

record supports the district court’s findings. Moreover, the district court declined to

consider respondent’s ability to support herself on her own savings because “the parties

stipulated to a specific amount of support in their Judgment and Decree,” and the court


                                             8
concluded that “[i]f [appellant] does not have any money remaining after receiving

substantial sums in 2014, [r]espondent and the children should not be the ones to suffer.”

       Appellant, as the party seeking modification of the child support and maintenance

obligations, bears the burden of proving circumstances justifying modification.           Cf.

Goldman v. Greenwood, 748 N.W.2d 279, 284 (Minn. 2008) (reviewing child custody

decision). Appellant has not satisfied that burden here. On the record before this court,

we determine the district court did not abuse its discretion by declining to modify

appellant’s maintenance obligation.

                                             IV.

       Appellant argues the district court abused its discretion by miscalculating his child

support obligation. “[T]he district court enjoys broad discretion in ordering modifications

to child support orders.” Putz v. Putz, 645 N.W.2d 343, 347 (Minn. 2002). An appellate

court “will reverse a district court’s order regarding child support only if [it is] convinced

that the district court abused its broad discretion by reaching a clearly erroneous conclusion

that is against logic and the facts on record.” Id. Here, the district court found that the

parties’ judgment and decree called for a “week on, week off parenting schedule” for the

two children. Because the parties “stipulated to utilizing a 10-45% parenting time expense

adjustment in determining [appellant’s] child support obligation despite their parenting

time provisions,” the court declined to alter their stipulated agreement. The district court

found upon reconsideration that there was “no new evidence” relating to the child support

calculations made in its earlier order. The district court concluded that the terms of the

judgment and decree were not “unreasonable and unfair” despite appellant’s change in


                                              9
circumstances and, therefore, the terms of the parties’ stipulated agreement should be

enforced as agreed.   However, the district court did take into account the changed

circumstance of M.W. living with appellant, and did modify his child support obligation

regarding M.W. The district court’s decision to otherwise enforce the parties’ agreement

is not “against logic and the facts on record,” id., and does not constitute an abuse of

discretion.

       Affirmed.




                                          10